FILED
                                 FOR PUBLICATION                             JUL 01 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


In re: K.K.                                       No. 14-71875

                                                  D.C. No. 1:13-cr-00735-LEK-1
K.K.,                                                      1:14-mc-00102-LEK
                                                           1:14-mc-00119-LEK
                Petitioner,
                                                  OPINION
  v.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF HAWAII,

                Respondent,

GERARD K. PUANA,

                Real Party in Interest.


            Petition for Writ of Mandamus to the United States District Court
                                 for the District of Hawaii
                      Leslie E. Kobayashi, District Judge, Presiding

                               Submitted June 27, 2014*
                                  Filed July 1, 2014



        *
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: GOULD, MURGUIA, and WATFORD, Circuit Judges.

PER CURIAM:

      This is a petition for a writ of mandamus filed pursuant to 18 U.S.C. § 3771,

the Crime Victims’ Rights Act (“CVRA”). Petitioner, a victim of a mailbox theft

crime, challenges district court orders issued on June 13, and June 18, 2014,

denying in part motions to quash two subpoenas duces tecum whose issuance

defendant has requested under Federal Rule of Criminal Procedure 17(c)(3).

      In reviewing CVRA mandamus petitions, we are not required to balance the

factors outlined in Bauman v. United States District Court, 557 F.2d 650 (9th Cir.

1977). See Kenna v. U.S. Dist. Court, 435 F.3d 1011, 1017 (9th Cir. 2006).

Rather, this court “must issue the writ whenever we find that the district court’s

order reflects an abuse of discretion or legal error.” Id.

      The district court did not abuse its discretion or commit legal error in

denying the motions to quash. The information sought by defendant meets the

standard for issuing a Rule 17(c) subpoena. See United States v. Nixon, 418 U.S.
683, 699-700 (1974) (stating standard). Furthermore, in ordering production of the

requested documents, the district court appropriately balanced the victim’s privacy

interests against the defendant’s right to “investigate the case and prepare a defense

for trial.” Michigan v. Harvey, 494 U.S. 344, 348 (1990). Finding no abuse of


                                           2
discretion or legal error, the petition for a writ of mandamus pursuant to 18 U.S.C.

§ 3771 is denied.

      However, given the sensitive nature of the documents sought, production

and disclosure of the documents on July 2, 2014 shall initially be limited to the

district court. The district court shall then conduct an in camera review of the

produced documents to determine whether, in light of the information they contain

and their relevancy to the issues to be raised at trial, their disclosure to defense

counsel would be “unreasonable or oppressive” under Rule 17(c)(2), such that

production to defense counsel should be denied. Upon review of the documents in

camera, the district court may place additional limits on defense counsel’s use of

the documents at trial.

      DENIED.




                                            3
                                 Counsel Listing

Kevin Paul Hisami Sumida, Sumida & Associates LLLC, Honolulu, Hawaii, for
Petitioner.

Peter C. Wolff, Jr., Federal Public Defender, and Alexander Silvert, First Assistant
Federal Defender, Honolulu, Hawaii, for Real Party in Interest Gerard K. Puana.




                                          4